Exhibit 10.3

CELLEGY PHARMACEUTICALS, INC.

STOCK OPTION ASSUMPTION AGREEMENT

(Non-Plan Options)

 

Dear Anne-Marie Corner:

 

As you know, on October 7, 2004, Cellegy Pharmaceuticals, Inc. (“Cellegy”) and
Biosyn, Inc. (“Biosyn”) entered into an Agreement and Plan of Shares Exchange
(the “Exchange Agreement”) pursuant to which all the outstanding shares of
Biosyn capital stock will be exchanged for shares of Cellegy common stock and
all outstanding options and warrants to purchase Biosyn common stock will be
assumed by Cellegy (the “Exchange”).  The number of shares of Cellegy common
stock into which each share of Biosyn common stock will be converted is based on
the exchange ratio for the Biosyn common stock, as defined in the Exchange
Agreement (the “Exchange Ratio”).  The closing of the transactions contemplated
by the Exchange Agreement is contemplated to occur on or about October 22, 2004
(“Closing Date”).

 

You hold one or more outstanding options to purchase Biosyn common stock. 
Pursuant to the Exchange Agreement, Cellegy will assume as of the Closing Date
all obligations of Biosyn under your outstanding option (or options).  This
Stock Option Assumption Agreement (the “Agreement”) evidences the terms of
Cellegy’s assumption of one or more options (the “Biosyn Non-Plan Options”) to
purchase Biosyn common stock granted to you other than pursuant to Biosyn’s 1999
Stock Option Plan (the “Plan”), which Biosyn Non-Plan Options are documented by
one or more stock option agreements entered into by and between you and Biosyn
or by resolutions of the Board of Directors of Biosyn (collectively, the “Option
Agreements”).  The table below lists the Biosyn Non-Plan Options that you
currently hold:

 

 

 

BIOSYN NON-PLAN OPTION

 

 

 

 

Grant Date

 

Option Expiration
Date

 

No. of Shares of Biosyn
Common Stock

 

Exercise Price
per share

 

6/1/95

 

5/31/05

 

60,000

 

$

0.01

 

6/1/96

 

5/31/06

 

12,000

 

$

0.01

 

12/31/97

 

12/30/07

 

10,000

 

$

0.01

 

12/31/98

 

12/30/08

 

10,000

 

$

3.00

 

12/31/98

 

12/30/08

 

20,000

 

$

0.01

 

 

 

After the Exchange, your Biosyn Non-Plan Options will no longer give you the
right to purchase Biosyn Common Stock.  Instead, your Biosyn Non-Plan Options
will give you the right to purchase shares of Cellegy common stock, with the
number of shares of Cellegy common stock calculated based on the Exchange Ratio
for the Biosyn Common Stock as provided in the Exchange Agreement and the
exercise price per share proportionately adjusted.  As described

 

--------------------------------------------------------------------------------


 

below, Cellegy will separately provide you with information regarding the number
of Cellegy shares underlying your Biosyn Options.

 

The grant date and expiration date of your assumed Biosyn Non-Plan Options will
remain the same after the Exchange as set forth in the Option Agreements, but
the number of shares subject to your assumed Biosyn Non-Plan Options and the
exercise price per share will be adjusted to reflect the effect of the Exchange
as described in Section 1.6(b) of the Exchange Agreement.  In addition, by
signing below, you agree that your Biosyn Non-Plan Options will be governed by
the change of control provisions set forth in Section 9 (Change of Control) of
the Biosyn 1999 Stock Option Plan (the “Plan”) after the Exchange.  In addition,
if you are a Biosyn employee, then the provisions of the Plan governing the
exercisability of your Biosyn Non-Plan Options following a termination of
employment will apply to your Biosyn Non-Plan Options.  The other provisions of
your Biosyn Non-Plan Options will remain the same as set forth in the Option
Agreements, and the provisions of the Option Agreements (except as expressly
modified by this Agreement and the Exchange Agreement) will govern and control
your rights to purchase shares of Cellegy common stock.

 

Unless the context otherwise requires, after the Exchange any references in the
Plan and the Option Agreements to: (i) the “Company” or the “Corporation” means
Cellegy, (ii) “Stock,” “Common Stock” or Shares” means shares of Cellegy Common
Stock, (iii) the “Board of Directors” or the “Board” means the Board of
Directors of Cellegy and (iv) the “Committee” means the Compensation Committee
of the Board of Directors of Cellegy (or any other committee that the Board may
designate as administrator of the Plan).  All provisions references in the
Option Agreements relating to your status as an employee of Biosyn will, after
the Exchange, refer to your status as an employee of Cellegy or any present or
future Cellegy subsidiary.

 

Notwithstanding any other provision of this Agreement: (i) your assumed Biosyn
Non-Plan Options shall not form any part of any contract of employment between
Cellegy, or any subsidiary, and you, and it shall not confer on you any legal or
equitable rights (other than those constituting your assumed Biosyn Non-Plan
Options themselves) against Cellegy or any subsidiary, directly or indirectly,
or give rise to any cause of action in law or in equity against Cellegy or any
subsidiary; and (ii) your benefits under your assumed Biosyn Non-Plan Options
shall not form any part of your wages or remuneration or count as pay or
remuneration for pension fund or other purposes.

 

After the Closing Date, Cellegy will send to you a notice that will set forth
the exact number of shares of Cellegy common stock that will underlie your
Biosyn Non-Plan Options as a result of the Exchange and the new per share
exercise price of the Biosyn Non-Plan Options.  The notice will be accompanied
by a form of Exercise Notice that you will be able to use in order to exercise
the Biosyn Non-Plan Options after the Exchange.

 

Nothing in this Agreement or the Option Agreements interferes in any way with
your right, Biosyn’s right or Cellegy’s right, which rights are expressly
reserved, to terminate your employment (if you are employed by Biosyn or
Cellegy) at any time for any reason.  Any future options, if any, you may
receive from Cellegy will be governed by the terms of the Cellegy’s

 

--------------------------------------------------------------------------------


 

equity incentive plans, and such terms may be different from the terms of your
assumed Biosyn Non-Plan Options.

[Remainder of page intentionally left blank]

 

 

 

Please sign and date this Agreement on the following page and return it promptly
to Cellegy at the following address:

 

Cellegy Pharmaceuticals, Inc.

349 Oyster Point Boulevard, Suite 200

South San Francisco, CA 94080

Attn:  A. Richard Juelis

 

 

 

CELLEGY PHARMACEUTICALS, INC.

 

/s/ A. Richard Juelis

A. Richard Juelis,

Chief Financial Officer

 

 

 [ACKNOWLEDGMENT PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The undersigned acknowledges receipt of the foregoing Stock Option Assumption
Agreement and understands and agrees that all rights and liabilities with
respect to the assumed Biosyn Non-Plan Options listed on the table above will be
assumed by Cellegy on the Closing Date and are as set forth in the Option
Agreements for such assumed Biosyn Non-Plan Options and this Stock Option
Assumption Agreement (and the Plan to the extent set forth in this Agreement).

 

DATED:  October 20, 2004

 

 

/s/ Anne-Marie Corner

Anne-Marie Corner

Mailing Address:

 

 

 

 

--------------------------------------------------------------------------------

 